Matter of Montag v Environmental Control Bd. (2019 NY Slip Op 03461)





Matter of Montag v Environmental Control Bd.


2019 NY Slip Op 03461


Decided on May 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2019

Sweeny, J.P., Gische, Webber, Kahn, Moulton, JJ.


9165 101420/14

[*1]In re Jack Montag, et al., Petitioners,
vEnvironmental Control Board, Respondent.


Tenenbaum Berger & Shivers LLP, Brooklyn (Michel Cohen and Warren S. Hecht of counsel), for petitioners.
Zachary W. Carter, Corporation Counsel, New York (MacKenzie Fillow of counsel), for respondent.

Determinations of respondent, Environmental Control Board of the City of New York, dated July 31, 2014, upholding Notices of Violations issued to petitioners for violations of Administrative Code of the City of New York § 28-105.1, unanimously annulled, without costs, and the petition in this proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Alice Schlesinger, J.], entered on or about May 27, 2016), granted.
Respondent failed to present substantial evidence to support a determination that petitioners violated Administrative Code of the City of New York § 28-105.1, by not obtaining permits before installing doorframes and doors on their premises. The letters relied upon by petitioners establish that the openings predated petitioners' ownership of the relevant properties. While the letters were silent on whether the doors and frames were replaced by petitioners after taking ownership, the testimony that the doors and frames were new was purely speculative and not supported by competent evidence.
In light of our determination, we need not reach petitioners' remaining contentions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 2, 2019
CLERK